In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
No. 21-2130
DONNA M. JARNUTOWSKI,
                                                Plaintiff-Appellant,
                                 v.

KILOLO KIJAKAZI,
                                               Defendant-Appellee.
                    ____________________

        Appeal from the United States District Court for the
            Northern District of Illinois, Eastern Division.
       No. 1:19-cv-02957 — Sheila Finnegan, Magistrate Judge.
                    ____________________

  ARGUED JANUARY 13, 2022 — DECIDED SEPTEMBER 12, 2022
                ____________________

    Before HAMILTON, BRENNAN, and JACKSON-AKIWUMI, Cir-
cuit Judges.
    JACKSON-AKIWUMI, Circuit Judge. One of the primary dis-
tinctions between “light work” and “medium work” in Social
Security disability determinations is that the lifting and carry-
ing weight requirements associated with medium work are
more than double those of light work. The Administrative
Law Judge (“ALJ”) found that Donna Jarnutowski’s “residual
functional capacity” was limited to light work with some
2                                                  No. 21-2130

restrictions before her final foot surgery, but increased to me-
dium work after the surgery. The ALJ concluded that this in-
crease in Jarnutowski’s capacity meant she could perform her
past work as a store’s department manager and was therefore
no longer disabled. The district court affirmed the ALJ’s deci-
sion, and Jarnutowski now appeals.
   We find that the ALJ failed to explain how, after surgery,
Jarnutowski could lift or carry objects more than twice the
weight of objects she lifted or carried before surgery. Based
on the ALJ’s failure to, as we have previously termed it, build
a “logical bridge” from the evidence to her conclusion that
Jarnutowski could perform medium work after her final foot
surgery, we reverse.
                         I. Background
       In 2016, Jarnutowski filed an application for disability
insurance benefits under Title II of the Social Security Act,
claiming that she became disabled and unable to work in 2012
due to a right foot condition, neck and leg pain, obesity, and
mental health issues. Jarnutowski’s right foot condition is
most relevant to this appeal. To address that condition, Jarnu-
towski underwent multiple surgeries, X-rays, and CT scans
between 2011 and 2015. She had her final foot surgery in Feb-
ruary 2015.
       In 2018, the ALJ granted Jarnutowski a closed period
of disability due to her impairments after considering Jarnu-
towski’s testimony during an administrative hearing, Jarnu-
towski’s medical records, the opinions and records of Jarnu-
towski’s treating physicians, and the opinions of agency con-
sultants. Summaries of the relevant evidence and the ALJ’s
decision follow.
No. 21-2130                                                     3

                  A. Relevant Record Evidence
       Jarnutowski’s hearing testimony. At a hearing before the
ALJ, Jarnutowski testified that her right foot condition im-
paired her ability to lift, carry, walk, stand, sit, and crouch,
and otherwise interfered with her daily activities. For exam-
ple, she relayed that her husband needed to carry the vacuum
up or down stairs for her, she could not carry her grandchil-
dren after they weighed more than 10 pounds, and she could
not carry grocery bags or a laundry basket. She also testified
that driving caused her foot pain, and she could vacuum for
only 10 minutes at a time and wash dishes for 15 minutes.
       Jarnutowski testified that she needed to take breaks
while walking or standing, and that she had difficulty climb-
ing stairs or walking on uneven terrain. She said that she
could not bend her ankle or big toe and had constant foot
pain, even while sitting, but sitting with her leg elevated alle-
viated her pain.
   Jarnutowski testified that her ill mother lived with her at
one point, but her husband and home healthcare workers
mostly provided her mother care. According to Jarnutowski,
she cared for her mother mostly by sitting with her and keep-
ing her company.
   Jarnutowski acknowledged that, after her 2015 surgery,
she felt “more comfortable” and about 50 percent better with
pain medicine. But she maintained that there were still limits
to what she could do.
    The opinions and records of Jarnutowski’s treating physicians.
Dr. Armen Kelikian is an orthopedic physician who treated
Jarnutowski for approximately four years and performed at
least two of her foot surgeries, including her last surgery in
4                                                   No. 21-2130

February 2015. In support of Jarnutowski’s request for disa-
bility benefits, Dr. Kelikian opined about Jarnutowski’s func-
tional ability on a preprinted form. He indicated that Jarnu-
towski could only rarely lift and carry 50 pounds, occasion-
ally lift up to 20 pounds, and frequently lift less than 10
pounds. He opined that she would be off-task 10 percent of
the workday and would be absent from work two days per
month.
     Dr. Kelikian indicated that Jarnutowski could walk no
more than three blocks without rest or severe pain and could
sit, stand, or walk for no more than 30 minutes at a time up to
two hours per day. He further opined that she needed to be
able to shift positions at will, walk for 15 minutes every half
hour, and elevate her right leg for 25 percent of the workday.
    There is no area on the form dedicated to objective exam
findings or diagnostic testing to support an opinion, and it is
unclear whether Dr. Kelikian attached any treatment notes,
reports, or test results to the form. However, Dr. Kelikian’s
treatment notes, reports, and test results are in the record. Dr.
Kelikian’s treatment records show that after Jarnutowski’s
last foot surgery, she wore a post-operative shoe while her
foot healed. In November 2015, Dr. Kelikian recommended
recreational and dress shoes for Jarnutowski and noted that
she could participate in walking. By the following January,
Dr. Kelikian noted that an X-ray of Jarnutowski’s foot showed
degenerative changes, but she could still participate in
“[a]ctivity as tolerated.” Dr. Kelikian’s evaluation was similar
during Jarnutowski’s next visit in July 2016. After that, Jarnu-
towski did not receive any further treatment for her foot.
    Jarnutowski also submitted records from her treating in-
ternist, Dr. Kiranjit Deol. Dr. Deol indicated in his March 2017
No. 21-2130                                                  5

notes that Jarnutowski complained of chronic pain in her
right foot, neck, and shoulder. But in July 2017, he wrote that
Jarnutowski had a normal gait, and in November 2017, he
wrote that Jarnutowski had a normal range of neck motion.
Dr. Deol prescribed Jarnutowski narcotics for pain manage-
ment. Dr. Deol’s treatment records do not expressly address
Jarnutowski’s functional capabilities.
   The opinions of agency consultants. Two agency consulting
physicians reviewed Jarnutowski’s medical records and
opined that Jarnutowski had severe joint dysfunction, but that
there was insufficient medical evidence to determine her
functionality.
                     B. The ALJ’s Decision
   The ALJ awarded Jarnutowski benefits in part, finding
that she was disabled only from September 11, 2013, through
January 18, 2016. Relevant to this appeal, the ALJ found that
during that two-year, four-month period Jarnutowski only
had the ability to perform light work with some limitations;
her foot condition, neck issues, and obesity were severe im-
pairments; and, she was disabled by direct application of the
Medical-Vocational Guidelines due to her age.
    The ALJ concluded, however, that Jarnutowski’s disability
ended January 19, 2016, due to medical improvement. Specif-
ically, the ALJ found that Jarnutowski regained the ability to
perform medium work after her foot surgery in 2015, and
therefore she was again able to perform her past work as a
store’s department manager. The ALJ did not explicitly ad-
dress Jarnutowski’s functional capabilities related to medium
work, including Jarnutowski’s ability to lift objects weighing
up to 50 pounds and frequently lift or carry objects weighing
6                                                 No. 21-2130

up to 25 pounds. 20 C.F.R. § 404.1567(c). Instead, the ALJ em-
phasized Jarnutowski’s ability to walk after her surgery,
pointing to Dr. Kelikian’s September 2015 note that Jarnu-
towski “may participate in walking,” his later note that she
could participate in “activity as tolerated,” and his recom-
mendations for non-orthopedic shoes. The ALJ also cited
treatment records showing that Jarnutowski did not walk
with an irregular gait or have any other mobility problems as
of January 19, 2016.
   The ALJ explained that Jarnutowski’s “normal objective
exam findings” from Dr. Deol’s physical exams supported her
conclusion that Jarnutowski could walk and perform medium
work. The ALJ did not explain what exam findings she relied
on, and it does not appear that Dr. Deol explicitly considered
Jarnutowski’s foot condition or ability to lift.
    The ALJ noted that Jarnutowski’s foot X-rays in January
2016 showed moderate degenerative changes, ossification,
and well-aligned fusion. The ALJ highlighted that Jarnu-
towski did not receive additional orthopedic follow up for her
foot after 2016, but the ALJ acknowledged that Jarnutowski’s
insurance changed in 2017, requiring her to find all new doc-
tors.
    The ALJ declined to credit Jarnutowski’s description of
her own pain and issues with walking. The ALJ also gave no
weight to Dr. Kelikian’s opinion about Jarnutowski’s func-
tional capabilities because the ALJ believed that the doctor’s
opinion was “inconsistent with the longitudinal record,” par-
ticularly Jarnutowski’s reduced treatment and exam findings.
The ALJ concluded by explaining that Jarnutowski could per-
form her past relevant work as a store’s department manager,
No. 21-2130                                                      7

which a vocational expert described as consistent with an
ability to perform medium work.
        The Appeals Council denied Jarnutowski’s request for
review, and Jarnutowski appealed the ALJ’s decision to the
district court. By the parties’ consent under 28 U.S.C. § 636(c),
a magistrate judge reviewed the appeal and affirmed the
ALJ’s decision. Jarnutowski timely appealed to this court.
                      II. Standard of Review
    “We review de novo the district court’s affirmance of the
ALJ’s decision and review directly the decision of the ALJ.”
Butler v. Kijakazi, 4 F.4th 498, 501 (7th Cir. 2021). In doing so,
we apply a “very deferential standard of review” to the ALJ’s
decision. Elder v. Astrue, 529 F.3d 408, 413 (7th Cir. 2008). We
will reverse an ALJ’s decision only if it is the result of an error
of law or it is not supported by substantial evidence, which is
“such relevant evidence as a reasonable mind might accept as
adequate to support a conclusion.” Butler, 4 F.4th at 501 (quo-
tation omitted); Gedatus v. Saul, 994 F.3d 893, 900 (7th Cir.
2021). “As such, our role is extremely limited.” Elder, 529 F.3d
at 413. “We will not reweigh the evidence, resolve debatable
evidentiary conflicts, determine credibility, or substitute our
judgment for the ALJ’s determination so long as substantial
evidence supports it.” Gedatus, 994 F.3d at 900. “In fact, even
if reasonable minds could differ concerning whether [Jarnu-
towski] is disabled, we must nevertheless affirm the ALJ’s de-
cision denying her claims if the decision is adequately sup-
ported.” Elder, 529 F.3d at 413 (quotation omitted). But even
under this deferential standard of review, an ALJ “must pro-
vide a logical bridge between the evidence and [her] conclu-
sions.” Butler, 4 F.4th at 501 (quotation omitted).
8                                                       No. 21-2130

                            III. Discussion
   Jarnutowski challenges the ALJ’s finding that she could
perform medium work after her final foot surgery. Before ad-
dressing Jarnutowski’s challenge, we provide brief back-
ground on residual functional capacity, the core concept un-
derlying the ALJ’s determination, and the distinction between
“medium work” and “light work” in the Social Security reg-
ulations.
                 A. Residual Functional Capacity,
                   Medium Work, and Light Work
    Residual functional capacity (“RFC”) is an assessment of
an individual’s ability to do sustained work. SSR 96-8p, 61
Fed. Reg. 34474, 34475 (July 2, 1996). It is the most an individ-
ual can work despite his or her limitations or restrictions. Id.
The relevant regulation, SSR 96-8p, lists seven strength func-
tions that an ALJ must consider when assessing a claimant’s
RFC to work: lifting, carrying, sitting, standing, walking,
pushing, and pulling. Id. at 34477. The regulation also re-
quires an ALJ to describe “how the evidence supports each
conclusion [about a strength function], citing specific medical
facts (e.g., laboratory findings) and nonmedical evidence (e.g.,
daily activities, observations).” Id. at 34478. “In making a
proper RFC determination, the ALJ must consider all of the
relevant evidence in the record, even limitations that are not
severe, and may not dismiss a line of evidence contrary to the
ruling.” Murphy v. Colvin, 759 F.3d 811, 817 (7th Cir. 2014), as
amended (Aug. 20, 2014) (quotation omitted).
    An ALJ’s failure to comply with SSR 96-8p’s requirements
is a sufficient basis, by itself, for us to reverse an ALJ’s deci-
sion. See, e.g., Briscoe ex rel. Taylor v. Barnhart, 425 F.3d 345, 352
No. 21-2130                                                      9

(7th Cir. 2005) (“Contrary to SSR 96–8p, however, the ALJ did
not explain how he arrived at these conclusions; this omission
in itself is sufficient to warrant reversal of the ALJ's deci-
sion.”); Jeske v. Saul, 955 F.3d 583, 596 (7th Cir. 2020) (explain-
ing that although an ALJ’s failure to comply with SSR 96-8p
“does not necessarily require remand,” we must be satisfied
that an ALJ considered SSR 96-8p’s requirements and pro-
duced a decision supported by substantial evidence). But we
may affirm an ALJ’s decision that does not conform with SSR
96-8p’s requirements if we are satisfied that the ALJ “buil[t]
an accurate and logical bridge from the evidence to her con-
clusion.” Spicher v. Berryhill, 898 F.3d 754, 757 (7th Cir. 2018)
(quotation omitted). Essentially, an ALJ’s RFC analysis “must
say enough to enable review of whether the ALJ considered
the totality of a claimant’s limitations.” Lothridge v. Saul, 984
F.3d 1227, 1233 (7th Cir. 2021).
    At oral argument, the parties agreed that the primary and
relevant difference between light work and medium work is
the lifting and carrying weight requirements. According to
the Social Security regulations, “[l]ight work involves lifting
no more than 20 pounds at a time with frequent lifting or car-
rying of objects weighing up to 10 pounds.” 20 C.F.R. §
404.1567(b). “Medium work involves lifting no more than 50
pounds at a time with frequent lifting or carrying of objects
weighing up to 25 pounds.” 20 C.F.R. § 404.1567(c). Addition-
ally, “[t]he considerable lifting required for the full range of
medium work usually requires frequent bending-stooping.”
SSR 83-10. Both light work and medium work “require[s]
standing or walking, off and on, for a total of approximately
6 hours in an 8-hour workday in order to meet the require-
ments of frequent lifting or carrying objects weighing up to”
the specified amounts. Id. In sum, because the standing and
10                                                    No. 21-2130

walking requirements are similar between light work and me-
dium work, it is the disparate lifting and carrying weight re-
quirements that earn our entire focus in today’s decision.
                  B. Jarnutowski’s Challenge to
                  the ALJ’s Medium Work Finding
    The ALJ here concluded that, although Jarnutowski previ-
ously was limited to light work with some restrictions before
her final foot surgery, she could perform medium work after
the surgery. The ALJ reached that conclusion without com-
plying with SSR 96-8p, which, as mentioned, is a sufficient ba-
sis for reversal. See Briscoe, 425 F.3d at 352. Nevertheless, the
Commissioner argues, we should affirm the ALJ’s decision
because it was supported by the evidence. Possibly. But we
cannot reach that conclusion from the ALJ’s analysis. The ALJ
did not explain how Jarnutowski could lift and carry up to 50
pounds and frequently lift or carry objects weighing up to 25
pounds. See 20 C.F.R. § 404.1567(c). The ALJ also failed to suf-
ficiently explain why she discredited evidence from Jarnu-
towski and Dr. Kelikian, the only two people who directly ad-
dressed Jarnutowski’s lifting abilities. We are not convinced,
then, that the ALJ built an “accurate and logical bridge” from
the evidence to her conclusion that Jarnutowski could per-
form medium work. Berryhill, 898 F.3d at 757.
     First, the ALJ did not directly address Jarnutowski’s lifting
and carrying ability, which is an important inquiry given that
the primary difference between light and medium work is the
lifting and carrying weight requirement. Instead, the ALJ em-
phasized throughout her decision Jarnutowski’s ability to
walk with a regular gait and without orthopedic shoes after
her surgery. See, e.g., Admin. R. at 20, ECF No. 9, Jarnutowski
v. Kijakazi, 19- 2957 (N.D. Ill. 2019) (“[A]fter surgery, there was
No. 21-2130                                                     11

not any indication that she could not walk or ambulate effec-
tively.”); id. at 29 (noting Dr. Kelikian’s treatment records that
Jarnutowski “may participate in walking”). But Jarnutowski’s
ability to walk is not enough to show that she can perform
medium work. Indeed, “one’s medical condition could im-
prove drastically, but [one can] still be incapable of perform-
ing” the relevant work. Murphy, 759 F.3d at 819. “The key is
not whether one has improved (although that is important),
but whether they have improved enough to meet the legal cri-
teria of not being classified as disabled.” Id. The ALJ failed to
explain how the evidence showed that Jarnutowski improved
enough after her foot surgery to lift and carry twice as much
weight as before her surgery. See SSR 83-10 (explaining me-
dium work).
    Second, the ALJ failed to adequately explain why she dis-
credited the evidence from Jarnutowski and Dr. Kelikian
about Jarnutowski’s RFC and lifting capabilities; they were
the only two people who addressed the issue. Jarnutowski
testified that although she felt more comfortable after her foot
surgery, her functioning was still limited. The ALJ discredited
Jarnutowski’s testimony primarily through “the type of boil-
erplate language that we have consistently criticized.” Min-
nick v. Colvin, 775 F.3d 929, 936 (7th Cir. 2015) (collecting cases
and rejecting as boilerplate the same language that the ALJ
uses here). See, e.g., R. at 30 (using labeled boilerplate in Min-
nick and stating that Jarnutowski’s “impairments could rea-
sonably be expected to produce the alleged symptoms … the
claimant’s statements concerning the intensity, persistence
and limiting effects of these symptoms are not entirely con-
sistent with the medical evidence and other evidence in the
record for the reasons explained in this decision”); id. (“As for
12                                                   No. 21-2130

the claimant’s statements about the intensity, persistence, and
limiting effects of [her] symptoms, they are inconsistent be-
cause the record does not evidence her alleged loss of func-
tioning … the overall record evidences her ability to work at
the full range of medium work.”) The use of boilerplate lan-
guage is not necessarily grounds to vacate the ALJ’s decision
if the ALJ otherwise justifies her decision to discredit Jarnu-
towski’s testimony. Id. But the ALJ provided no sufficient ex-
planation.
    According to the ALJ, Jarnutowski’s subjective complaints
and limitations were inconsistent with her activities. To the
extent that the ALJ was referring to Jarnutowski’s housework
and familial obligations, we see no inconsistency. For exam-
ple, Jarnutowski testified that she could not carry her grand-
children after they weighed more than 10 pounds, a vacuum
up or down stairs, or carry grocery bags or a laundry basket.
And, although Jarnutowski cared for her mother, she limited
her care to sitting with her mother and keeping her company.
These activities do not undermine her complaints and limita-
tions. Nevertheless, Jarnutowski’s reported activities do not
support finding that she could perform medium work be-
cause “there are critical differences between keeping up with
activities of daily living and holding down a full-time job.”
Reinaas v. Saul, 953 F.3d 461, 467 (7th Cir. 2020) (citing Beards-
ley v. Colvin, 758 F.3d 834, 838 (7th Cir. 2014); Bjornson v.
Astrue, 671 F.3d 640, 647 (7th Cir. 2012)).
    Further, the medical evidence supports Jarnutowski’s sub-
jective complaints. See Minnick, 775 F.3d at 937 (“[T]he ALJ
must consider a claimant’s subjective complaint of pain if
supported by medical signs and findings.”). Jarnutowski’s X-
rays after the closed disability period showed degeneration
No. 21-2130                                                  13

and ossification in her foot, her medical records consistently
indicated complaints of foot pain, and Dr. Deol prescribed Jar-
nutowski narcotics for pain management. Because the ALJ
failed to articulate sufficient reasons for discrediting Jarnu-
towski’s testimony and because medical findings support Jar-
nutowski’s subjective complaints, we cannot uphold the
ALJ’s credibility determination that resulted in discounting
one of the two critical pieces of evidence (Jarnutowski’s testi-
mony) about Jarnutowski’s exertional capacity.
    The ALJ also erred by discrediting Dr. Kelikian’s opinion
about Jarnutowski’s RFC without sufficient explanation. For
claims like Jarnutowski’s filed before 2017, the treating physi-
cian’s opinion is entitled to controlling weight if it is sup-
ported by medical evidence and is consistent with the record.
See 20 C.F.R. § 404.1527(d)(2); Reinaas, 953 F.3d at 465. If an
ALJ discounts a treating physician’s opinion, the ALJ must
adequately articulate the reasons for doing so, Minnick, 775
F.3d at 938, and “explain her decision with reference to the
nature and extent of [the treating physician’s] treatment and
his area of specialty.” Reinaas, 953 F.3d at 466. The ALJ failed
to do so here.
   Dr. Kelikian, as Jarnutowski’s treating orthopedic physi-
cian for at least four years, opined that Jarnutowski could
rarely lift and carry 50 pounds, occasionally lift up to 20
pounds, and frequently lift less than 10 pounds; she could
stand and walk for about two hours in an eight-hour work-
day; and she needed to elevate her right leg to waist level for
25 percent of the workday due to pain. His treatment records
noted that Jarnutowski’s X-rays showed degenerative
changes. Nevertheless, the ALJ discredited Dr. Kelikian’s
opinion because, according to her, the opinion was
14                                                        No. 21-2130

“inconsistent with the longitudinal record.” That explanation
is not enough here where the ALJ fails to point to any direct
evidence in the longitudinal record that rebuts Dr. Kelikian’s
opinion that Jarnutowski could lift and carry more than the
amounts he specified.
    The ALJ’s failure to provide adequate reasoning for reject-
ing Jarnutowski’s testimony and Dr. Kelikian’s opinion as to
Jarnutowski’s lifting and carrying capabilities is a sufficient
basis for reversal. More concerning, without information
about Jarnutowski’s RFC, which both Jarnutowski and Dr.
Kelikian provided, we cannot discern what evidence the ALJ
used to reach her conclusion that Jarnutowski could perform
medium work. “The ALJ has a duty to fully develop the rec-
ord before drawing any conclusions and must adequately ar-
ticulate her analysis so that we can follow her reasoning.”
Minnick, 775 F.3d at 938 (citing Murphy v. Astrue, 496 F.3d 630,
634 (7th Cir. 2007)). We cannot follow the ALJ’s reasoning
here.
    In sum, because the ALJ failed to explain how Jarnutowski
could lift and carry up to 50 pounds and frequently lift or
carry objects weighing up to 25 pounds, and failed to suffi-
ciently explain why she discredited Jarnutowski’s testimony
and Dr. Kelikian’s opinion on this issue, we find that the ALJ
failed to build an accurate and logical bridge between the ev-
idence and her conclusion that Jarnutowski could perform
medium work. 1




     1
     Although, by regulation, Jarnutowski’s age does not factor into the
ALJ’s RFC assessment, see SSR 96-8p, we note that Jarnutowski had al-
ready reached what Social Security regulations consider an advanced
No. 21-2130                                                      15

                           IV. Conclusion
    For the reasons discussed above, we REVERSE the district
court’s judgment upholding the Commissioner’s decision
denying Jarnutowski disability benefits after January 18, 2016,
and REMAND with instructions that the matter be returned
to the Social Security Administration for further proceedings
consistent with this opinion.




age—age 55—by the time the ALJ determined that she could perform me-
dium work.
16                                                    No. 21-2130

    BRENNAN, Circuit Judge, dissenting. In reversing the dis-
trict court and the ALJ, my colleagues conclude that:
     •   The ALJ did not explain why Jarnutowski could do
         “medium work” as deﬁned in 20 CFR 404.1567(c);
         and
     •   The ALJ incorrectly discredited evidence from Ja-
         nutowski and her physician, Dr. Armen Kelikian,
         about Jarnutowski’s residual functional capacity
         (RFC) and lifting capabilities.
   As to the ﬁrst conclusion, in my view of the full record, to
require the speciﬁc ﬁnding the majority decides is absent
would ﬂip the burden of proof from Jarnutowski to the Com-
missioner. On the second conclusion, to me the ALJ ade-
quately explained why she rejected the claimant’s statements
and her physician’s opinions—they were inconsistent with
the record evidence. For these reasons, I respectfully part
ways with the majority.
     A. Given the ALJ’s full decision, a speciﬁc ﬁnding on the
        claimant’s lifting capability is not required.
    The majority opinion concludes that the “ALJ failed to ex-
plain how Jarnutowski improved enough after her foot sur-
gery to lift and carry twice as much weight as before her sur-
gery,” the primary diﬀerence between “light work” as de-
ﬁned in 20 CFR 404.1567(b) and “medium work” under 20
CFR 404.1567(c). To my colleagues, this failure to build a “log-
ical bridge” between the evidence and the ALJ’s conclusions
results in reversal. Butler v. Kijakazi, 4 F.4th 498, 501 (7th Cir.
2021) (quotation omitted).
   But this conclusion points only to the section of the ALJ’s
opinion concerning Jarnutowski’s improvement and the
No. 21-2130                                                  17

determination that she had the RFC to perform the full range
of medium work. ALJ Decision at 14-15. Considering the
ALJ’s entire opinion, our very deferential review, and keeping
in mind that the burden of proof remains on the claimant
when the ALJ determines the RFC, the majority requires a
speciﬁcity and explanation beyond what the regulations and
case law requires.
    First, the section of the ALJ’s decision concerning “me-
dium work” should not be read as her entire decision. The
ALJ’s full decision—including her determination that Jarnu-
towski had the RFC to perform “light work” (with certain lim-
itations) from September 11, 2013 to January 18, 2016 (ALJ De-
cision at 7–11), as well as her detailed explanation of Jarnu-
towski’s medical improvement (ALJ Decision at 14–15)—
shows that the ALJ comprehensively considered the record
evidence. An ALJ adequately supports an RFC determination
when she “consider[s] all limitations supported by [the] rec-
ord evidence” and “tie[s] the record evidence to the limita-
tions included in the RFC ﬁnding.” See Jozefyk v. Berryhill, 923
F.3d 492, 497–98 (7th Cir. 2019). The ALJ met that obligation
here. Her full explanation of why the record evidence led to
Jarnutowski’s RFCs—ﬁrst for light work, and then for me-
dium work—is all that is required.
   Second, it was Jarnutowski’s burden, not the Commis-
sioner’s, to prove that she was disabled. Summers v. Berryhill,
864 F.3d 523, 527 (7th Cir. 2017). The RFC determination is
made after step three and before step four in the five-step se-
quential evaluation process to determine whether an individ-
ual is disabled. 20 CFR 404.1520(a). At that point in the pro-
cess, the claimant bears the burden of proof, which remains
18                                                 No. 21-2130

on the claimant until step five. Gedatus v. Saul, 994 F.3d 893,
898 (7th Cir. 2021).
   The majority opinion requires a level of specificity and ex-
planation beyond what the regulations and case law demand.
This effectively shifts the burden away from the claimant and
onto the Commissioner to show why an RFC to perform “me-
dium work” is appropriate.
   Jarnutowski did not satisfy her burden to show that the
ALJ’s post-improvement RFC assessment did not suﬃciently
account for her impairments and symptoms. Put another way,
nowhere does Jarnutowski explain, based on the evidence,
why the ALJ’s limitations beginning January 19, 2016 did not
account for her consistently normal examination ﬁndings
since that date and the evidence the ALJ cited of her improve-
ment. Based on her improvement, the ALJ found that Jarnu-
towski could perform one of her previous jobs as a depart-
ment manager. ALJ Decision at 15.
   The ALJ concluded in her review that the evidence did not
persuasively establish greater limitations than those accom-
modated by the RFC assessment after Jarnutowski’s period of
disability ending in January 2016. After that date, as the ALJ
explained in detail, Jarnutowski’s impairments had im-
proved. ALJ Decision at 14–15.
    Substantial evidence supported the ALJ’s conclusion and
explanation. After 2016 Jarnutowski had essentially normal
examination ﬁndings, and she had no follow-up or treatment
with her orthopedic surgeon. Her pain symptoms were also
eﬀectively controlled with medication, and at a January 18,
2016 visit her treating physician released her to “activity as
tolerated” with no other restriction. Id. at 14–15. Jarnutowski
No. 21-2130                                                             19

was “very active in an array of activities” since her last sur-
gery in February 2015, and she had no signiﬁcant issues in
2017 or 2018. Id. at 14. Relying on those facts, the ALJ deter-
mined that “[t]he record evidences an improvement in her
medical impairments.” Id. at 15. All this constitutes substan-
tial evidence showing medical improvement. The ALJ thus
concluded that Jarnutowski had the RFC to perform the full
range of medium work beginning January 19, 2016. Id. Sub-
stantial evidence supported that conclusion, to which we
should defer.
    B. The ALJ adequately explained why she did not credit
       Jarnutowski and Dr. Kelikian.
    The ALJ gave the same reason for not crediting the state-
ments of the claimant and the opinion of her doctor—incon-
sistency with the record evidence.
    The ALJ contrasted Jarnutowski’s medical and non-medi-
cal statements about her limitations, with the record evidence
of her improvement in her impairments that relate to her abil-
ity to work. ALJ Decision at 15. When giving this reason, the
ALJ expressly stated that she referred to “the overall record.”
Id. For the ALJ, that record was “consistent with the reduced
treatment and good findings on exams” of Jarnutowski. Id.
   The ALJ also “considered” the medical opinion of Jarnu-
towski’s physician, Dr. Kelikian, but she did not give it “slight
weight as previously indicated” because it was inconsistent
“with the longitudinal record and especially the period after
the closed period of disability (Exhibit 13F).” 1 Id.


1 Exhibit 13F is the Physical Medial Source Statement, a form filled out by
Dr. Kelikian on August 31, 2016. R. 799–801.
20                                                 No. 21-2130

“Longitudinal medical evidence refers to medical evidence
covering a significant period that documents the claimant’s
medical history.” Social Security Administration Program
Operations Manual System DI 22505.010. Here, the record
about Jarnutowski’s claim spanned from 2012 through May
25, 2018, the date of the ALJ’s decision. And as noted above,
the ALJ detailed Jarnutowski’s medical improvement in her
impairments that relate to her ability to work. ALJ Decision at
14–15.
    This court has stated, “[i]f the ALJ discounts the physi-
cian’s opinion after considering” relevant factors, “we must
allow that decision to stand so long as the ALJ ‘minimally ar-
ticulate[d] his reasons—a very deferential standard that we
have, in fact, deemed lax.” Elder v. Asture, 529 F.3d 408, 415
(7th Cr. 2008) (citations omitted). To me, the ALJ gave a rea-
soned explanation for not crediting Dr. Kelikian.
    Jarnutowski wants it both ways. She contends the ALJ
used too much independent judgment by not relying on her
doctor’s medical opinion, but that the ALJ did not do enough
to connect the evidence to the conclusion that Jarnutowski
could perform “medium work.” This is why our court is not
to substitute our judgment for the ALJ’s determinations, as
long as those determinations are supported by substantial ev-
idence. Gedatus, 994 F.3d at 900.
    The ALJ explained why she did not credit the testimony of
Jarnutowski and the opinion of Dr. Kelikian—inconsistency
with the record—and supported that reason with contrasting
references from the evidence.
No. 21-2130                                                  21

                         *      *     *
    In this type of appeal, we apply a “very deferential stand-
ard of review to the ALJ’s decision, Elder, 529 at 413 (7th Cir.
2008), because “our role is extremely limited.” Id. I would hew
to that role and aﬃrm the district court’s grant of summary
judgment. I respectfully dissent.